Exhibit 10.2

First Amendment to Security Agreement – US Credit Parties

FIRST AMENDMENT TO SECURITY AGREEMENT

This First Amendment to Security Agreement (“Amendment”) is made as of
October 15, 2013 (“Effective Date”) among MANITEX INTERNATIONAL, INC., a
Michigan corporation, MANITEX, INC., a Texas corporation, MANITEX SABRE, INC., a
Michigan corporation, BADGER EQUIPMENT COMPANY, a Minnesota corporation, and
MANITEX LOAD KING, INC., a Michigan corporation, LIFTKING, INC., a Michigan
corporation, and MANITEX, LLC, a Delaware limited liability company
(collectively the “Debtors” and each individually a “Debtor”) and COMERICA BANK,
a Texas banking association (in its individual capacity, “Comerica”), as Agent
for and on behalf of the US Lenders (as defined below) and on behalf of the
Canadian Lenders (as defined below) (in such capacity, the “Agent”).

PRELIMINARY STATEMENT

Manitex International, Inc., a Michigan corporation, Manitex, Inc., a Texas
corporation, Manitex Sabre, Inc., a Michigan corporation, Badger Equipment
Company, a Minnesota corporation, and Manitex Load King, Inc., a Michigan
corporation (collectively the “US Borrowers”) and Manitex Liftking, ULC, an
Alberta unlimited liability corporation (the “Canadian Borrower”), and the other
Credit Parties (as defined therein) have entered into that certain Credit
Agreement dated August 19, 2013 (“Credit Agreement”) with each of the financial
institutions from time to time signatory thereto, Comerica Bank, a Texas banking
association, in its capacity as US Agent (as defined in the Credit Agreement),
for and on behalf of the US Lenders (as defined in the Credit Agreement and
referred to herein as the “US Lenders”), Comerica Bank, a Texas banking
association and authorized foreign bank under the Bank Act (Canada), in its
capacity as the Canadian Agent (as defined in the Credit Agreement), for and on
behalf of the Canadian Lenders (as defined in the Credit Agreement and referred
to herein as the “Canadian Lenders”).

Pursuant to the Credit Agreement, Debtors and Agent entered into that certain
Security Agreement dated August 19, 2013 in which Debtors granted to Agent
certain Liens to the Agent to secure the obligations of the US Borrowers under
the Credit Agreement.

Debtors and Agent have agreed to amend the terms of the Security Agreement as
provided in this Amendment.

AGREEMENT

1. Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2. Amendment.

a. All references to “Indebtedness” in the Security Agreement shall be replaced
with and deemed to be references to “Obligations” (as defined in the Credit
Agreement).

3. Representations and Warranties. The Debtors represent, warrant, and agree
that:

a. This Amendment may be executed in as many counterparts as Agent and the
Debtors deem convenient, and shall become effective upon delivery to Agent of
all executed counterparts hereof from the Debtors.



--------------------------------------------------------------------------------

b. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Security Agreement and in each
related document, agreement, and instrument remain true and correct, continue to
be satisfied in all respects, and are legal, valid and binding obligations with
the same force and effect as if entirely restated in this Amendment.

c. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrowers enforceable in accordance with its terms.

4. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

5. Other Modification. In executing this Amendment, the Debtors are not relying
on any promise or commitment of Agent that is not in writing signed by Agent.

[Signature Page Follows]

 

- 2 -



--------------------------------------------------------------------------------

This First Amendment to Security Agreement is executed and delivered on the
Effective Date.

 

DEBTORS:       MANITEX INTERNATIONAL, INC.     MANITEX, INC. By:   /s/ Andrew M.
Rooke     By:   /s/ Andrew M. Rooke   Andrew M. Rooke       Andrew M. Rooke Its:
  President     Its:   President MANITEX SABRE, INC.     BADGER EQUIPMENT
COMPANY By:   /s/ Andrew M. Rooke     By:   /s/ Andrew M. Rooke   Andrew M.
Rooke       Andrew M. Rooke Its:   Vice President     Its:   Vice President
MANITEX LOAD KING, INC.     LIFTKING, INC. By:   /s/ Andrew M. Rooke     By:  
/s/ Andrew M. Rooke   Andrew M. Rooke       Andrew M. Rooke Its:   Vice
President     Its:   President MANITEX, LLC       By:   /s/ Andrew M. Rooke    
    Andrew M. Rooke       Its:   Vice President      

[Signatures Continued on Following Page]

 

- 3 -



--------------------------------------------------------------------------------

[Con’t Signature Page – First Amendment to Security Agreement – US Credit
Parties)]

 

AGENT: COMERICA BANK, as Agent By:   /s/ James Q. Goudie Name:   James Q. Goudie
Title   VP & AGM

 

- 4 -